Citation Nr: 0723399	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis, left knee.

2.  Entitlement to service connection for cervical spine 
arthritis.

3.  Entitlement to service connection for thoracic spine 
arthritis.

4.  Entitlement to service connection for lumbar spine 
arthritis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1994.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In the February 2005 rating decision, the RO denied the 
veteran's claims of entitlement to a disability rating higher 
than 10 percent for degenerative arthritis of the left knee, 
entitlement to a disability rating higher than 10 percent for 
patella chondromalacia, and entitlement to service connection 
for cervical spine arthritis, thoracic spine arthritis, and 
lumbar spine arthritis.  The veteran subsequently filed a 
notice of disagreement (NOD) with respect to the February 
2005 denials in May 2005.    

In December 2005, the RO proposed that the 10 percent 
disability rating assigned for the veteran's patella 
chondromalacia of the left knee be reduced to 0 percent based 
on VA treatment reports and a VA joints examination showing 
that the condition had improved.

In March 2006, the RO decreased the disability rating 
assigned for the veteran's left knee patella chondromalacia 
from 10 percent to 0 percent.  

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Although the Board recognizes that the disability rating 
assigned for the veteran's service-connected left knee 
patella chondromalacia was reduced during the course of this 
appeal as explained above, that issue has not been 
procedurally prepared or certified for appellate review.  
Thus, it is not currently before the Board.  

The issues of entitlement to service connection for cervical 
arthritis and lumbar arthritis addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's service-connected left knee degenerative arthritis 
is not manifested by impairment of the tibia and fibula; 
ankylosis; dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  In 
addition, the medical evidence shows that the veteran's left 
knee degenerative arthritis did not require removal of 
symptomatic semilunar cartilage of the left knee and was not 
productive of limitation of left leg flexion of 30 degrees or 
less or limitation of left knee extension of 15 degrees or 
more at any time relevant to the appeal period.

3.  The competent medical evidence does not show that the 
veteran currently suffers from a thoracic spine disorder due 
to his military service or that arthritis of the thoracic 
spine manifested to a compensable degree within one year of 
discharge.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for service-connected degenerative arthritis, left 
knee have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5010-5260 (2006).  

2.  Thoracic spine arthritis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection as well as an increased 
evaluation for his service-connected disability and described 
the type of evidence that would support his claims.  The RO 
also apprised the veteran of what evidence VA would obtain or 
make reasonable efforts to obtain on his behalf.  The RO 
further asked the veteran to send any evidence in his 
possession that pertained to his claim.  Moreover, the RO 
explained to the veteran that he may lose money if he took 
more than one year from the date of the letter to send the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  

The Board further observes the RO provided the veteran with a 
copy of the February 2005 rating decision, and the December 
2005 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
veteran's service medical records, VA treatment records from 
1995 to 2005, and VA examination reports dated in September 
2004 and December 2005 are of record.  The veteran's November 
2006 Board hearing transcript is also associated with the 
claims folder, as noted above.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


III.	Increased Evaluation for Degenerative Arthritis of the 
Left Knee

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

Analysis 

The veteran's degenerative arthritis of the left knee is 
assigned a 10 percent disability rating under Diagnostic Code 
5010-5260.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Accordingly, the Board 
will consider the veteran's left knee disability under 
diagnostic codes pertaining to limitation of knee function.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).  

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
veteran's service-connected left knee degenerative arthritis 
must more closely approximate left leg flexion limited to 30 
degrees.  The medical evidence of record, however, does not 
depict such a disability picture.  At both the September 2004 
and December 2005 VA examinations, the veteran was able to 
flex to 140 degrees.  Relevant VA treatment records also 
include no range of motion findings showing a limitation of 
left leg flexion to 30 degrees.  Thus, the assignment of a 
schedular evaluation higher than 10 percent under Diagnostic 
Code 5260 is not warranted.   

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), his left 
knee degenerative arthritis should be manifested by extension 
limited to 15 degrees.  The medical evidence, however, does 
not show that the veteran's left knee arthritis more closely 
approximates such criteria.  The veteran was able to fully 
extend to 0 degrees at the September 2004 and December 2005 
VA examinations and the VA treatment records contain no 
findings to indicate that the veteran's left knee has been 
limited to extension of 15 degrees during the time relevant 
to the current appeal period.  Indeed, the veteran even 
stated at the November 2006 hearing that he could fully 
extend his left knee.  Thus, the assignment of a higher 
evaluation under Diagnostic Code 5261 is also not warranted.   
  
The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and weakness associated with 
his degenerative arthritis of the left knee.  Nevertheless, 
there are no objective medical findings that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
veteran's left knee being limited in flexion or extension to 
the extent required for an increased rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  Indeed, such factors have already been contemplated 
in the currently assigned disability evaluation for the 
veteran's left knee degenerative arthritis.  

Although the veteran is not entitled to an increased 
evaluation based on limitation of left leg motion, the Board 
will also consider whether he is entitled to a higher 
evaluation under alternate diagnostic codes.

The Board notes that the veteran is currently in receipt of a 
separate noncompensable evaluation for patella chondromalacia 
of the left knee under Diagnostic Code 5257 (other impairment 
of the knee).  As that issue has been separately adjudicated 
and is not properly before the Board, consideration of the 
diagnostic code for a higher rating for the veteran's 
degenerative arthritis is not appropriate.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).    

In order for the veteran to receive a 20 percent evaluation 
under Diagnostic Code 5258, the veteran's service-connected 
left knee degenerative arthritis should be manifested by 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  The veteran's 
left knee, however, is not shown to objectively demonstrate 
any such symptomatology by the medical evidence of record.  

The Board further observes that the maximum disability rating 
under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
6263 (2006).  Thus, a disability rating higher than the 
current 10 percent is not available under those diagnostic 
codes.  In addition, there is no medical evidence of malunion 
or nonunion of the tibia and fibula or ankylosis associated 
with the service-connected left knee that would support a 
higher evaluation under the criteria set forth in Diagnostic 
Codes 5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2006).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for service-
connected left knee degenerative arthritis.  

Moreover, the Board finds that there is no evidence showing 
that the veteran's degenerative arthritis of the left knee 
has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's degenerative arthritis of the left knee 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Thus, the Board is not required to 
refer this matter for extraschedular consideration in 
accordance with actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996);  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


IV.	Service Connection for Thoracic Arthritis  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


Analysis

It is unclear from the record whether the veteran experienced 
back problems involving his thoracic spine in service.  
Although the veteran's service medical records contain no 
specific notations regarding treatment for the thoracic 
spine, the Board notes that the records do include some 
general notations regarding back pain in service.  

Nevertheless, there is no indication in the record that the 
veteran currently suffers from a thoracic spine disorder to 
include arthritis of the thoracic spine.  Indeed, neither the 
September 2004 nor the December 2005 VA examination reports 
include a finding of a thoracic spine disorder.  In addition, 
VA treatment records from 2003 to 2005 are absent of any 
findings of a disorder involving the thoracic spine.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a thoracic disorder 
must be denied.


In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis, left knee, is 
denied.

Entitlement to service connection for thoracic spine 
arthritis is denied.


REMAND

A review of the record reveals that this case must be 
remanded for additional development.

The Board notes that the veteran's VA treatment records dated 
in 2004 include findings of cervical arthritis and lumbar 
arthritis.  It is also observed that the veteran's service 
medical records show treatment for trapezius spasm in January 
1993 and contain multiple references to low back strain from 
March 1984 to March 1989.  Nevertheless, the record reflects 
that no VA examination and nexus opinion has been afforded 
the veteran with respect to his claims for cervical and 
lumbar arthritis.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any lumbar 
spine disorder to include arthritis that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether the 
veteran's lumbar spine disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any cervical spine 
disorder to include arthritis that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  The examiner should state 
whether the veteran's cervical spine 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


